DETAILED ACTION
The instant application having Application No. 17/406,882 has a total of 18 claims pending in the application; there are 2 independent claims and 16 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-12, and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liao et al. (Publication Number US 2019/0074958 A1) in view of Dark (Publication Number US 2014/0241410 A1).
As per claim 1, Liao et al. discloses “a system comprising: a first circuit receiving a frequency signal (where a sensor device is arranged to calibrate or tune its clock signal based on the detection result, with the ID and data information periodically transmitted being used as an accurate reference for clock calibration/adjustment [Paragraph 0021], where the term ‘periodically’ can be construed as a frequency signal in conjunction with said ID and data information use for clock calibration).”
Liao et al. discloses “wherein the substitute frequency value is determined responsive to a read command provided by a host system coupled to the sensor interface (to calibrate its clock signal the sensor device can be arranged to listen to a data request signal periodically sent from host; Paragraph 0022).”
While Liao et al. discloses “the read command provided on an analog channel associated with a frequency input of the host system (to calibrate its clock signal the sensor device can be arranged to listen to a data request signal periodically sent from host [Paragraph 0022], indicating that the frequency input is the same as the channel carrying commands),” Liao et al. does not disclose “a sensor interface coupled to the first circuit and configured to determine a substitute frequency value based on a number of edge occurrences of the frequency signal that occur during a sampling period,” “the read command provided to an analog-to-digital converter coupled to the sensor interface and to the host system,” or “and a second circuit providing the substitute frequency value output from the sensor interface, wherein the substitute frequency value is provided in place of an analog voltage signal output from the analog-to-digital converter to the host system.”
Dark discloses “a sensor interface coupled to the first circuit and configured to determine a substitute frequency value based on a number of edge occurrences of the frequency signal that occur during a sampling period (vector samples captured; Paragraph 0034).” 
Dark disclose “the read command provided to an analog-to-digital converter coupled to the sensor interface and to the host system (Paragraphs 0027, 0129, and 0221).”
Dark disclose “and a second circuit providing the substitute frequency value output from the sensor interface, wherein the substitute frequency value is provided in place of an analog voltage signal output from the analog-to-digital converter to the host system (Paragraphs 0027, 0129, and 0221).”
Liao et al. and Dark are analogous art in that they in the field of signal sampling.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Liao et al. and Dark to account for phase matching in digitizing signals [Paragraph 0007]. 
As per claims 2 and 12, Liao et al. discloses “the system of claim 1 (as disclosed by Liao et al. and Dark above), comprising a sensor, wherein the frequency signal is provided by the sensor (as it pertains to the adjusting the CLK1 signal (as produced by the sensor device 100; Paragraph 0036; FIG. 1).”  
As per claim 4, Dark discloses “the system of claim 1 (as disclosed by Liao et al. and Dark above), wherein the sensor interface is configured on a FPGA, an ASIC, a gate array, or a CPLD (Paragraphs 0088 and 0090).”  
As per claims 5 and 14, Liao et al. discloses “the system of claim 1 (as disclosed by Liao et al. and Dark above), wherein the frequency signal is between 20 kHz and 40 kHz (clock frequency equal to 32 kHz (but not limited); Paragraph 0023).”  
As per claim 6, Dark discloses “the system of claim 1 (as disclosed by Liao et al. and Dark above), wherein the system comprises the analog-to-digital converter (Paragraph 0034).”
Liao et al. discloses “and the sensor interface comprises a timing unit providing a timing signal (CLK1; FIG. 1).”
Liao et al. discloses “a frequency-to-digital converter receiving the frequency signal and the timing signal (oscillator circuit 115A; FIG. 1).”
Liao et al. discloses “a channel detector circuit (where the processing circuit 120 is arranged to snoop, monitor, and collect/access the communication periodically transmitted from the auxiliary device 110 to host 105 [Paragraph 0036], where activity indicates active/present devices).”
Liao et al. discloses “and a pass thru circuit providing the substitute frequency value to the second circuit (through SDA channel between sensor device 100 and auxiliary device 110; FIG. 1; Paragraph 0036).”  
As per claim 7, Liao et al. discloses “the system of claim 6 (as disclosed by Liao et al. and Dark above), wherein the frequency-to-digital converter samples the frequency signal during a sampling period included in the timing signal and determines the substitute frequency value based on a duration of time corresponding to a number of edge occurrences of the frequency signal that occur during the sampling period (as it pertains to adjusting the rising/falling edges of clock signal CLK1 based on periodically transmitted (where ‘periodically’ indicates rising/falling edges of a signal over a period of time); Paragraphs 0021-0023).”  
As per claim 8, Liao et al. discloses “the system of claim 7 (as disclosed by Liao et al. and Dark above), wherein the frequency signal is sampled responsive to the channel detector determining the read command (to calibrate its clock signal the sensor device can be arranged to listen to a data request signal periodically sent from host [Paragraph 0022], indicating that the frequency input is the same as the channel carrying commands).”
As per claim 9, Dark discloses “the system of claim 7 (as disclosed by Liao et al. and Dark above), the substitute frequency value determined by the frequency-to- digital converter is filtered using a filter, the filter including at least one of a finite impulse response filter, an infinite impulse response filter, a plurality of cascaded infinite impulse response filters, or a second order low pass infinite impulse response filter (digital filter includes at least one inline filter and at least one cross filter; Paragraph 0027).”  
As per claim 10, Liao et al. discloses “the system of claim 9 (as disclosed by Liao et al. and Dark above), wherein the sensor interface is coupled to a serial peripheral interface (SPI) (Paragraph 0029).”
Dark discloses “configured to allow a user to change one or more filter coefficients (Paragraphs 0088 and 0090).”  
As per claim 11, Liao et al. discloses “a method comprising: receiving a frequency signal via a first circuit of a sensor interface (where a sensor device is arranged to calibrate or tune its clock signal based on the detection result, with the ID and data information periodically transmitted being used as an accurate reference for clock calibration/adjustment [Paragraph 0021], where the term ‘periodically’ can be construed as a frequency signal in conjunction with said ID and data information use for clock calibration).”
Liao et al. discloses “wherein the substitute frequency value is determined responsive to a read command provided by a host system on an analog channel associated with a frequency input of the host system (to calibrate its clock signal the sensor device can be arranged to listen to a data request signal periodically sent from host; Paragraph 0022).”
However, Liao et al. does not disclose “determining a substitute frequency value based on a number of edge occurrences of the frequency signal that occur during a sampling period,” “the read command provided to an analog- to-digital converter coupled to the sensor interface and to the host system,” or “and providing the substitute frequency value to the host system coupled to the sensor interface, wherein the substitute frequency value is provided in place of an analog voltage signal output from the analog-to-digital converter to the host system.”  
Dark discloses “determining a substitute frequency value based on a number of edge occurrences of the frequency signal that occur during a sampling period (vector samples captured; Paragraph 0034).” 
Dark discloses “the read command provided to an analog- to-digital converter coupled to the sensor interface and to the host system (Paragraphs 0027, 0129, and 0221).”
Dark discloses “and providing the substitute frequency value to the host system coupled to the sensor interface, wherein the substitute frequency value is provided in place of an analog voltage signal output from the analog-to-digital converter to the host system (Paragraphs 0027, 0129, and 0221).”
Liao et al. and Dark are analogous art in that they in the field of signal sampling.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Liao et al. and Dark to account for phase matching in digitizing signals [Paragraph 0007]. 
As per claim 15, Liao et al. discloses “the method of claim 11 (as disclosed by Liao et al. and Dark above), wherein the sampling period is between 0.15 milliseconds and 10.00 milliseconds in length (based on the idea that the clock frequency equal to 32 kHz (but not limited), with is 0.032 ms; Paragraph 0023).”
As per claim 16, Liao et al. discloses “the method of claim 11 (as disclosed by Liao et al. and Dark above), further comprising simultaneously incrementing the number of edge occurrences and storing a count of the number of edge occurrences and a time at which each edge occurrence occurs (as it pertains to adjusting the rising/falling edges of clock signal CLK1 based on periodically transmitted (where ‘periodically’ indicates rising/falling edges of a signal over a period of time); Paragraphs 0021-0023).”  

As per claim 17, Dark discloses “the method of claim 11 (as disclosed by Liao et al. and Dark above), wherein the substitute frequency value is filtered using a filter, the filter including at least one of a finite impulse response filter, an infinite impulse response filter, a plurality of cascaded infinite impulse response filters, or a second order low pass infinite impulse response filter (digital filter includes at least one inline filter and at least one cross filter; Paragraph 0027).”  
As per claim 18, Liao et al. discloses “the method of claim 11 (as disclosed by Liao et al. and Dark above), further comprising receiving a user input to a serial peripheral interface (SPI) coupled to the sensor interface (Paragraph 0029).”
Dark discloses “the user input configured to change a filter coefficient (Paragraphs 0088 and 0090).”  
Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liao et al. (Publication Number US 2019/0074958 A1) and Dark (Publication Number US 2014/0241410 A1) in view of Patel et al. (Publication Number 2011/0276820 A1).
As per claims 3 and 13, Liao et al. and Dark discloses “the system of claim 2 (as disclosed by Liao et al. and Dark above).” However, Liao et al. and Dark do not disclose “wherein the sensor is a pressure sensor.”
Patel et al. discloses “wherein the sensor is a pressure sensor (Paragraph 0002).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Liao et al. and Dark with elements of Patel as Liao et al. and Patel both disclose the use of sensors. It is also noted that Liao et al. discloses sensors without specifying a specific type of sensor, whereas Patel et al. discloses a particular type of sensor (a pressure sensor). 

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach frequency sampling and substitution.
U.S. PATENT NUMBERS:2016/0378153 A1 – [Paragraph 0032]
2018/0013387 A1
2018/0189212 A1 – [Paragraph 0042]
4,770,842
7,043,293 B1

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        September 9, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181